PER CURIAM:*
Appellant, Jose Landaverde, raises several issues on appeal of the district court’s grant of summary judgment to all defendants. After a de novo review of the motions for summary judgment, we affirm the grant of summary judgment for the reasons given by the court below. Finding no merit in any of appellant’s other arguments, we AFFIRM.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.